DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/23/2022 has been entered. Claims 1-27 are pending. 

Response to Arguments
3.	Applicant's arguments filed 05/23/2022 regarding the 35 U.S.C. 103 rejections have been fully considered but they are not persuasive. Specifically, Applicant argues with respect to claim 1 and similarly cited claim 12 that the cited prior art combination Mikami (US 2005/0125099 A1) and Azizian et al. (US 2014/0163736 A1) fails to teach the features of “generating, by the data processing hardware, a joint command to control motion of the legged robot at the time instance based on a current state of the legged robot, the joint command commanding a set of joints of the legged robot including a first joint controlled by a first controller and a second joint controlled by a second controller, the set of joints corresponding to the combined maneuver” and “modifying a behavior of at least one of the first controller or the second controller based on a third maneuver of the plurality of maneuvers, the third maneuver comprising a hint corresponding to a body movement for a body of the legged robot.” (see pages 7-10 of Remarks). However, Mikami discloses a plurality of sub-controllers for actuating joints of the robot using movement parameters transferred from the main controller 81 (see at least Fig. 4 and para. [0120]). This indicates that the plurality of maneuvers/tracks are being controlled by these sub-controllers to perform a specific motion/pose, including a third maneuver of the plurality of the maneuvers comprises a hint corresponding to a body movement for a body of the legged robot (see at least para. [0156], “two or more poses can be combined time-serially on the time line and also poses edited for body portions, respectively, can be combined in parallel with each other.”). Hence, when the sub-controllers receive commands regarding specific maneuvers to be performed by the legged robots, the behaviors of the sub-controllers are modified such that the sub-controllers can output instructions for performing multiple maneuvers. The rejections of newly amended claims 1 and 12 are fully laid out below. 
 
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 3-12, 14-24, and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Mikami (US 2005/0125099 A1), and further in view of Azizian et al. (US 2014/0163736 A1).
Regarding claim 1, Mikami teaches:
A method comprising: 
receiving, at data processing hardware, a maneuver script comprising a plurality of maneuvers for a legged robot to perform (Fig. 12, [0157], “The "plurality of tracks" referred to herein includes a motion track, joint limit error track, audio track, etc. The time line may be formed by assigning motions of different portions of the robot to different motion tracks, respectively (as will be described in detail later; also see FIGS. 11 and 12).”), each maneuver of the plurality of maneuvers associated with a cost ([0157], “In case more than two tracks are defined for the motion of the same joint, higher-order tracks are given higher priorities.”; [0162], “The tracks are disposed in the order of their priorities.” - A maneuver of a certain priority is associated with a cost of not being able to perform lower-priority maneuvers that are not compatible with the higher priority maneuver.); 
identifying, by the data processing hardware, that a first maneuver and a second maneuver of the plurality of maneuvers of the maneuver script occur at a same time instance (Fig. 12 shows various tracks on a same timeline, specifically at the reference “position where created motion is performed”; [0156], “two or more poses can be combined time-serially on the time line and also poses edited for body portions, respectively, can be combined in parallel with each other.”; [0165], “in case there are continuous tracks for the whole body as designated portion, the pose of the whole body will be performed within a range in which there will be no conflict with the high-priority tracks for the right arm, left leg, etc.”); 
determining, by the data processing hardware, a conflict between the first maneuver and the second maneuver ([0164], “Also, in case there continuously exist more tracks for the left leg as an IK articulation group, since their priority will conflict with a higher-priority track, so the pose on this track will not be performed when the motion of the left leg is reproduced.” – A conflict is determined between tracks with different priorities.)
(eliminating), by the data processing hardware, the second maneuver based on the determined conflict and the respective costs of the first maneuver and the second maneuver (Fig. 12, [0164], “Also, in case there continuously exist more tracks for the left leg as an IK articulation group, since their priority will conflict with a higher-priority track, so the pose on this track will not be performed when the motion of the left leg is reproduced.”); 
determining, by the data processing hardware, a combined maneuver for the legged robot to perform at the time instance based on the first maneuver ([0156], “two or more poses can be combined time-serially on the time line and also poses edited for body portions, respectively, can be combined in parallel with each other.”; [0165], “in case there are continuous tracks for the whole body as designated portion, the pose of the whole body will be performed within a range in which there will be no conflict with the high-priority tracks for the right arm, left leg, etc.”); and 
generating, by the data processing hardware, a joint command to control motion of the legged robot at the time instance based on a current state of the legged robot ([0114], “Also, the legs 60R and 60L have touchdown sensors 91 and 92 and acceleration sensors 93 and 94, respectively. Each of the touchdown sensors 91 and 92 is formed from a pressure sensor, for example, attached to the foot sole and can detect, depending on the existence of a floor reaction force, whether or not the foot sole has touched the walking surface or floor.”; [0119], “The main control unit 80 can dynamically correct a control target in response to an output from each of the sensors 91 to 93.”), the joint command commanding a set of joints of the legged robot including a first joint controlled by a first controller and a second joint controlled by a second controller ([0119], “More specifically, the main control unit 80 adaptively controls each of the sub controllers 35, 45, 55 and 65 to perform a whole-body motion pattern in which the upper limbs and trunk and lower limbs of the legged locomotion robot 100 will cooperate with each other.”; [0120], “In the whole-body motion of the robot 100, the main control unit 80 transfers, to the sub controllers 35, 45, 55 and 65, commands for setting a foot motion, ZMP trajectory, trunk motion, upper limb motion, hip height, etc. and for specifying motions corresponding to the settings. Each of the sub controllers 35, 45, . . . will interpret a command received from the main controller 81 to output a drive control signal to each of the actuators                         
                            
                                
                                    A
                                
                                
                                    1
                                
                            
                        
                    ,                         
                            
                                
                                    A
                                
                                
                                    2
                                
                            
                        
                    ,                         
                            
                                
                                    A
                                
                                
                                    3
                                
                            
                        
                    , …”), the set of joints corresponding to the combined maneuver ([0151], [0152], [0153]); and 
modifying a behavior of at least one of the first controller and the second controller based on a third maneuver of the plurality of maneuvers ([0120], “In the whole-body motion of the robot 100, the main control unit 80 transfers, to the sub controllers 35, 45, 55 and 65, commands for setting a foot motion, ZMP trajectory, trunk motion, upper limb motion, hip height, etc. and for specifying motions corresponding to the settings. Each of the sub controllers 35, 45, . . . will interpret a command received from the main controller 81 to output a drive control signal to each of the actuators                         
                            
                                
                                    A
                                
                                
                                    1
                                
                            
                        
                    ,                         
                            
                                
                                    A
                                
                                
                                    2
                                
                            
                        
                    ,                         
                            
                                
                                    A
                                
                                
                                    3
                                
                            
                        
                    , …”), the third maneuver comprising a hint corresponding to a body movement for a body of the legged robot ([0157], “The tracks are related to different groups of robot body portions such as neck joint group, right-arm joint group and left-arm joint group. In case more than two tracks are defined for the motion of the same joint, higher-order tracks are given higher priorities.”; [0162], “The tracks are disposed in the order of their priorities.”; [0165], “Also, in case there are continuous tracks for the whole body as designated portion, the pose of the whole body will be performed within a range in which there will be no conflict with the high-priority tracks for the right arm, left leg, etc.”). 
	Mikami fails to specifically teach modifying the second maneuver; and determining a combined maneuver based on the first maneuver and the modified second maneuver. 
	However, in the same field of endeavor, Azizian teaches modifying a second maneuver ([0016], “based on the first movable arm position, the first movable arm trajectory, the second movable arm position, and the second movable arm trajectory, determine whether motion of the first movable arm, motion of the second movable arm, or motions of the first and second movable arms together will result in an undesirable relationship between the first and second movable arms; and send a first movement command to the first movable arm or the second movable arm to avoid the undesirable relationship.”); and determining a combined maneuver based on a first maneuver and the modified second maneuver ([0022], “the first movement command directs the first movable arm to move from the first movable arm position to a first selected one of the first plurality of possible positions and orientations or directs the second movable arm to move from the second movable arm position to a second selected one of the second plurality of possible positions and orientations based on which of the first selected one of the first plurality of possible positions and orientations and the second selected one of the second plurality of possible positions and orientations minimizes the cost function. In some examples, the undesirable relationship is selected from a group consisting of a collision between the first movable arm and the second movable arm…”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Mikami to modify a second maneuver, and determine a combined maneuver based on a first maneuver and the modified second maneuver, as taught by Azizian, in order to avoid undesirable relationship between the first maneuver and the second maneuver, such as a collision between the first maneuver and the second maneuver. 

Regarding claim 12, Mikami teaches:
A robot (Fig. 1, “robot 100”) comprising: 
a body (Fig. 1, [0086], “the legged locomotion robot 100 includes a body”); 
two or more legs coupled to the body (Fig. 1, [0086], “the legged locomotion robot 100 includes … right and left lower limbs for the legged motion.”); and 
a computing system in communication with the body and the two or more legs (Fig. 4, [0086], “A control unit (not shown) built in the robot body, for example, provides a system control of the entire robot.”; [0088]), the computing system comprising data processing hardware and memory hardware in communication with the data processing hardware (Fig. 4, [0105]), the memory hardware storing instructions that when executed on the data processing hardware cause the data processing hardware to perform operations ([0105]) comprising: 
receiving a maneuver script comprising a plurality of maneuvers for the robot to perform (Fig. 12, [0157], “The "plurality of tracks" referred to herein includes a motion track, joint limit error track, audio track, etc. The time line may be formed by assigning motions of different portions of the robot to different motion tracks, respectively (as will be described in detail later; also see FIGS. 11 and 12).”), each maneuver of the plurality of maneuvers associated with a cost ([0157], “In case more than two tracks are defined for the motion of the same joint, higher-order tracks are given higher priorities.”; [0162], “The tracks are disposed in the order of their priorities.”); 
identifying that a first maneuver and a second maneuver of the plurality of maneuvers of the maneuver script occur at a same time instance (Fig. 12 shows various tracks on a same timeline, specifically at the reference “position where created motion is performed”); 
determine a conflict between the first maneuver and the second maneuver ([0164], “Also, in case there continuously exist more tracks for the left leg as an IK articulation group, since their priority will conflict with a higher-priority track, so the pose on this track will not be performed when the motion of the left leg is reproduced.” – A conflict is determined between tracks with different priorities.);
(eliminating) the second maneuver based on the determined conflict and the respective costs of the first maneuver and the second maneuver (Fig. 12, [0164], “Also, in case there continuously exist more tracks for the left leg as an IK articulation group, since their priority will conflict with a higher-priority track, so the pose on this track will not be performed when the motion of the left leg is reproduced.”); 
determining a combined maneuver for the robot to perform at the time instance based on the first maneuver ([0156], “two or more poses can be combined time-serially on the time line and also poses edited for body portions, respectively, can be combined in parallel with each other.”; [0165], “in case there are continuous tracks for the whole body as designated portion, the pose of the whole body will be performed within a range in which there will be no conflict with the high-priority tracks for the right arm, left leg, etc.”); and 
generating, by the data processing hardware, a joint command to control motion of the legged robot at the time instance based on a current state of the legged robot ([0114], “Also, the legs 60R and 60L have touchdown sensors 91 and 92 and acceleration sensors 93 and 94, respectively. Each of the touchdown sensors 91 and 92 is formed from a pressure sensor, for example, attached to the foot sole and can detect, depending on the existence of a floor reaction force, whether or not the foot sole has touched the walking surface or floor.”; [0119], “The main control unit 80 can dynamically correct a control target in response to an output from each of the sensors 91 to 93.”), the joint command commanding a set of joints of the legged robot including a first joint controlled by a first controller and a second joint controlled by a second controller ([0119], “More specifically, the main control unit 80 adaptively controls each of the sub controllers 35, 45, 55 and 65 to perform a whole-body motion pattern in which the upper limbs and trunk and lower limbs of the legged locomotion robot 100 will cooperate with each other.”; [0120], “In the whole-body motion of the robot 100, the main control unit 80 transfers, to the sub controllers 35, 45, 55 and 65, commands for setting a foot motion, ZMP trajectory, trunk motion, upper limb motion, hip height, etc. and for specifying motions corresponding to the settings. Each of the sub controllers 35, 45, . . . will interpret a command received from the main controller 81 to output a drive control signal to each of the actuators                         
                            
                                
                                    A
                                
                                
                                    1
                                
                            
                        
                    ,                         
                            
                                
                                    A
                                
                                
                                    2
                                
                            
                        
                    ,                         
                            
                                
                                    A
                                
                                
                                    3
                                
                            
                        
                    , …”), the set of joints corresponding to the combined maneuver ([0151], [0152], [0153]); and 
modifying a behavior of at least one of the first controller and the second controller based on a third maneuver of the plurality of maneuvers ([0120], “In the whole-body motion of the robot 100, the main control unit 80 transfers, to the sub controllers 35, 45, 55 and 65, commands for setting a foot motion, ZMP trajectory, trunk motion, upper limb motion, hip height, etc. and for specifying motions corresponding to the settings. Each of the sub controllers 35, 45, . . . will interpret a command received from the main controller 81 to output a drive control signal to each of the actuators                         
                            
                                
                                    A
                                
                                
                                    1
                                
                            
                        
                    ,                         
                            
                                
                                    A
                                
                                
                                    2
                                
                            
                        
                    ,                         
                            
                                
                                    A
                                
                                
                                    3
                                
                            
                        
                    , …”), the third maneuver comprising a hint corresponding to a body movement for a body of the legged robot ([0157], “The tracks are related to different groups of robot body portions such as neck joint group, right-arm joint group and left-arm joint group. In case more than two tracks are defined for the motion of the same joint, higher-order tracks are given higher priorities.”; [0162], “The tracks are disposed in the order of their priorities.”; [0165], “Also, in case there are continuous tracks for the whole body as designated portion, the pose of the whole body will be performed within a range in which there will be no conflict with the high-priority tracks for the right arm, left leg, etc.”). 
Mikami fails to specifically teach modifying the second maneuver; and determining a combined maneuver based on the first maneuver and the modified second maneuver. 
	However, in the same field of endeavor, Azizian teaches modifying a second maneuver ([0016], “based on the first movable arm position, the first movable arm trajectory, the second movable arm position, and the second movable arm trajectory, determine whether motion of the first movable arm, motion of the second movable arm, or motions of the first and second movable arms together will result in an undesirable relationship between the first and second movable arms; and send a first movement command to the first movable arm or the second movable arm to avoid the undesirable relationship.”); and determining a combined maneuver based on a first maneuver and the modified second maneuver ([0022], “the first movement command directs the first movable arm to move from the first movable arm position to a first selected one of the first plurality of possible positions and orientations or directs the second movable arm to move from the second movable arm position to a second selected one of the second plurality of possible positions and orientations based on which of the first selected one of the first plurality of possible positions and orientations and the second selected one of the second plurality of possible positions and orientations minimizes the cost function. In some examples, the undesirable relationship is selected from a group consisting of a collision between the first movable arm and the second movable arm…”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Mikami to modify a second maneuver, and determine a combined maneuver based on a first maneuver and the modified second maneuver, as taught by Azizian, in order to avoid undesirable relationship between the first maneuver and the second maneuver, such as a collision between the first maneuver and the second maneuver. 

Regarding claims 3 and 14, Mikami further teaches the method further comprising: 
	determining, by the data processing hardware, when the hint is compatible with the second maneuver ([0156], “two or more poses can be combined time-serially on the time line and also poses edited for body portions, respectively, can be combined in parallel with each other.”; [0165], “Also, in case there are continuous tracks for the whole body as designated portion, the pose of the whole body will be performed within a range in which there will be no conflict with the high-priority tracks for the right arm, left leg, etc.”); and
	when the hint is compatible with the second maneuver, modifying, by the data processing hardware, the second maneuver to incorporate the body movement of the hint ([0156], “two or more poses can be combined time-serially on the time line and also poses edited for body portions, respectively, can be combined in parallel with each other.”; [0165], “Also, in case there are continuous tracks for the whole body as designated portion, the pose of the whole body will be performed within a range in which there will be no conflict with the high-priority tracks for the right arm, left leg, etc.”). 

Regarding claims 4 and 15, Mikami further teaches:
where each maneuver of the plurality of maneuvers is configured to use an active controller for the legged robot (Fig. 4, [0120], “In the whole-body motion of the robot 100, the main control unit 80 transfers, to the sub controllers 35, 45, 55 and 65, commands for setting a foot motion, ZMP trajectory, trunk motion, upper limb motion, hip height, etc. and for specifying motions corresponding to the settings. Each of the sub controllers 35, 45 . . . will interpret a command received from the main controller 81 to output a drive control signal to each of the actuators A1, A2, A1 …”). 

Regarding claims 5 and 16, Mikami further teaches: 
wherein the cost associated with each maneuver of the plurality of maneuvers comprises a user-defined cost indicating an importance for the legged robot to perform the maneuver ([0156], “The motion editor edits a motion by interpolating or otherwise processing an inter-pose motion according a pose of the robot, entered by the operator.”; [0157], “In case more than two tracks are defined for the motion of the same joint, higher-order tracks are given higher priorities.”). 

Regarding claims 6 and 17, Mikami further teaches:
receiving the maneuver script comprises receiving the maneuver script from a user device in communication with the data processing hardware (Fig. 5, [0128], “The motion editing system according to the present invention includes many user interfaces, and is suitable for use to create and edit various motions such as a stable bipedal walking, dance performance synchronous wit a music, etc.”; [0129], “the motion editing system includes a user interface to designate a pose via a 3D animation character of the robot.”); and 
the maneuver script is defined by a user of the user device at a user interface executing on the user device ([0130], “The operator can impart a desired motion to a portion designed on a 3D character being displayed on a 3D viewer screen shown in FIG. 5 by dragging the portion with a mouse.”; [0132], “the operator can designate a body portion to which a motion is to be imparted. In the illustrated example, the body portion select buttons include a left arm select button, right arm select button, right leg select button and left leg select button in this order from the left.”).

Regarding claims 7 and 18, Mikami further teaches: 
wherein at least one maneuver of the plurality of maneuvers comprises a footstep maneuver, the footstep maneuver comprising a location and a time for a touchdown or a liftoff of a swing leg of the legged robot ([0128], “With the same features of gait pattern creation and posture stabilization as those installed in an actual robot adopted for creating the motions, it can create a motion which can accurately be performed on the actual robot. “; [0193], “The gait pattern generator creates a series of trajectories representing positions and directions of the feet of the right and left legs on the basis of a walking command sequence and walking parameter sequence. A trajectory is represented as a trajectory of steps of both the feet the step cycle.”; [0259], “FIG. 26 shows an edited gait pattern as a step trajectory and an image of a time line on which a constraint condition is set on the gait pattern.”). 

Regarding claims 8 and 19, Mikami further teaches:
wherein at least one maneuver of the plurality of maneuvers comprises an arm maneuver, the arm maneuver comprising a pose of a manipulator (Fig. 1, [0157], “The tracks are related to different groups of robot body portions such as neck joint group, right-arm joint group and left-arm joint group.”).

Regarding claims 9 and 20, Mikami further teaches:
wherein the maneuver script comprises a dance script and each maneuver of the plurality of maneuvers comprises a dance move ([0299], “First, a music is loaded into this system. Then, while listening to the music, the user creates a motion for the upper body using the motion editor. Next, the foot trajectory editor is used to create dancing steps.”). 

Regarding claims 10 and 21, Mikami further teaches: 
synchronizing, by the data processing hardware, each dance move of the dance script with a beat of a song ([0128], “The motion editing system according to the present invention includes many user interfaces, and is suitable for use to create and edit various motions such as a stable bipedal walking, dance performance synchronous wit a music, etc.”; [0298], “A high-tempo dance performance created by the motion editing system includes dance motions performed by four actual robots, and the formation of the dance motions is altered in the actual robots synchronously with a music played for about 2 minutes.”). 

Regarding claims 11 and 22, Mikami further teaches:
determining, by the data processing hardware, that an exit state of one maneuver of the plurality of maneuvers complies with an entry state of a subsequent maneuver of the plurality of maneuvers ([0169], “individual poses discretely edited can be smoothly joined to successive single motions.”; [0175], “It is desired in some cases to create a series of motions formed from a smooth combination of motions including from a motion at a time to a motion at another time.”; [0176], “Of these motion blending functions, a linear blending function is applied for combination of overlapping portions of two motions while linearly increasing or decreasing the mixing ratio. Also, the motion editor has a mixing function to smoothly join not only positions but also speeds and accelerations at the boundary of two motions.”).

l.	Regarding claim 24, Mikami further teaches wherein the current state of the legged robot includes a force that the legged robot is experiencing ([0114], “Also, the legs 60R and 60L have touchdown sensors 91 and 92 and acceleration sensors 93 and 94, respectively. Each of the touchdown sensors 91 and 92 is formed from a pressure sensor, for example, attached to the foot sole and can detect, depending on the existence of a floor reaction force, whether or not the foot sole has touched the walking surface or floor.”). 

m.	Regarding claim 26, Mikami further teaches wherein modifying the behavior of at least one of the first controller or the second controller includes incorporating a movement parameter of the third maneuver into the behavior (Fig. 4, [0120], “In the whole-body motion of the robot 100, the main control unit 80 transfers, to the sub controllers 35, 45, 55 and 65, commands for setting a foot motion, ZMP trajectory, trunk motion, upper limb motion, hip height, etc. and for specifying motions corresponding to the settings. Each of the sub controllers 35, 45 . . . will interpret a command received from the main controller 81 to output a drive control signal to each of the actuators A1, A2, A1 …”). 

n.	Regarding claims 23 and 27, Mikami further teaches a sensor system configured to capture data ([0113]-[0115], [0118]-[0119]), wherein the current state includes the sensor data ([0114] – The current state indicating whether the foot sole has touched the walking surface or floor includes sensor data captured from touchdown sensors 91 and 92). 

6.	Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Mikami, in view of Azizian, and further in view of Whitman (US 9,969,086 B1).
Regarding claims 2 and 13, neither Mikami nor Azizian specifically teaches the legged robot corresponds to a quadruped robot.
However, in the same field of endeavor, Whitman teaches a legged robot corresponds to a quadruped robot (Fig. 2, Col. 9, line, “FIG. 2 illustrates a quadruped robot 200”; Col. 9, lines 28-37). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Mikami, as modified by Azizian, to configure the legged robot as a quadruped robot, as taught by Whitman. This modification ensures the robot to be able to move efficiently relative to its environment and operate in multiple degrees of freedom to enable different techniques of travel.

7.	Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Mikami, in view of Azizian, and further in view of Ietoku et al. (JP 2003077587 A).
	a.	Regarding claim 25, Mikami further teaches wherein the maneuver script is received from a user interface ([0130], “The operator can impart a desired motion to a portion designed on a 3D character being displayed on a 3D viewer screen shown in FIG. 5 by dragging the portion with a mouse.”; [0132], “the operator can designate a body portion to which a motion is to be imparted. In the illustrated example, the body portion select buttons include a left arm select button, right arm select button, right leg select button and left leg select button in this order from the left.”).
	Neither Mikami nor Azizian specifically teaches the method further comprising providing a clock time of the legged robot to the user interface as feedback. 
	However, Ietoku teaches providing a clock time of the legged robot to the user interface as feedback (4th paragraph of page 5, “The display section 105 is, for example, a liquid crystal display, and is provided at a position where the user can view it when the charging device 100 is assembled. The display unit 105 displays various information on the robot device 1 such as … the time of a built-in clock built in the robot device 1...”; 5th paragraph of page 5, “The operation section 106 is composed of a plurality of input push button switches, and is provided at a position where the user can easily operate the charging apparatus 100 in a state where the charging apparatus 100 is assembled. Each input push button switch is assigned a dedicated function, and is operated by a user to adjust the time of a built-in clock displayed on the display unit 105 and adjust the speaker volume of the speaker 24. Adjust various information.”). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Mikami, as modified by Azizian, to provide a clock time of the robot to the user interface as feedback, as taught by Ietoku. Such modification allows the user to adjust clock time information as necessary.

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Goulding (US 2011/0231050 A1) – In-Line Legged Robot Vehicle and Method for Operating 
Orita et al. (US 2007/0150105 A1) – Legged Mobile Robot Controller, Legged Mobile Robot and Legged Mobile Robot Control Method
Shimizu et al. (US 2005/0165507 A1) – Robot Device Operation Control Device And Operation Control Method

9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHI Q BUI whose telephone number is (571)272-3962. The examiner can normally be reached Monday - Friday: 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on 571-272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.Q.B./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664